United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF THE TREASURY,
Grand Island, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-295
Issued: September 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 10, 2008 appellant, through counsel, filed a timely appeal of the August 7,
2008 decision of an Office of Workers’ Compensation Programs’ hearing representative who
affirmed a December 19, 2007 wage-earning capacity determination. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office met its burden of proof to reduce appellant’s
compensation benefits based on her capacity to earn wages in the constructed position of security
guard.
On appeal, appellant contends that the Office improperly terminated her compensation
based on the constructed position of security guard and that the position was not suitable based
on the duties required.

FACTUAL HISTORY
On January 17, 1994 appellant, then a 32-year-old bank examiner, filed an occupational
disease claim alleging that repetitive keyboard work caused her to develop bilateral carpal tunnel
syndrome. Her condition first began in August 1988. The Office accepted appellant’s claim for
bilateral carpal tunnel syndrome and authorized surgeries. A right carpal tunnel release was
performed on March 31, 1994 and a second right carpal tunnel release was performed on
December 9, 1994.
On September 26, 1995 appellant returned to work at part-time limited duty four hours a
day, which was increased to six hours per day on January 31, 1996. In April 1997, she stopped
work, as limited-duty work was no longer available.
By letter dated May 10, 1999, the Office referred appellant to Dean Venter for vocational
rehabilitation counseling. On May 27, 1999 appellant met with Mr. Venter for an initial
consultation. Attempts to obtain work where she could use voice activated software to perform
her job duties were unsuccessful. In a March 10, 2000 note, Mr. Venter stated that appellant had
“not been particularly motivated in the past....” In an August 30, 2000 report, he noted that
appellant did not believe that she could work in a retail capacity at a jewelry store because she
was unable to pick up small objects. On December 29, 2000 Mr. Venter advised that she did not
believe she was employable and had contacted the job service office to advise that she was no
longer actively seeking employment. On January 24, 2001 he noted that appellant was quite
bitter in that the Office expected a private employer to accommodate her when the government
was unwilling to do so. Mr. Venter stated that this had been a “very difficult case where the
injured virtually refused any of my assistance and sought work minimally on her terms.” He did
note that appellant was significantly disabled and was unsure whether she would have better
success with more time and effort. No further action was taken and appellant remained on the
periodic rolls.
On January 27, 2003 Dr. Frank Lesiak, appellant’s treating Board-certified orthopedic
surgeon, advised that she could return to employment within work restrictions as outlined in her
functional assessment of March 26, 1999.1
On May 8, 2006 the Office referred appellant to Dr. Lonnie Mercier, a Board-certified
orthopedic surgeon, for on updated examination. In a report dated May 22, 2006, Dr. Mercier
reviewed the history of injury and statement of accepted fact. He noted appellant’s subjective
symptoms of tingling and pain in the median nerve distribution in both hands, that correlated
1

In the March 26, 1999 assessment, a physical therapist found that appellant had significant functional limitations
to the right upper extremity, noting that the hand should only be used for handling, grasping and fine manipulation
on a minimal basis (five percent of the workday). The left hand could be used on an occasional basis or for 6 to 33
percent of the workday. The physical therapist did not recommend frequent lifting for either extremity and
recommended maximum lifting for the right upper extremity be 7.1 pounds above the shoulder, 17.4 pounds at waist
level and 9.3 pounds from floor to waist. He noted that typing with her right hand should be performed no greater
than five percent of the workday but that her left hand could perform typing activities up to 33 percent of the day.
The physical therapist recommended that appellant be employed in a work hardening program to increase her
confidence in using the right and left upper extremities. He further recommended that hand tools not be used greater
than 5 percent of the day for the right upper extremity and 33 percent of the day for the left upper extremity.

2

fairly well with the diagnostic studies of carpal tunnel syndrome. Dr. Mercier found that she
could perform the duties of her previous position. He noted that none of the work appeared to be
beyond appellant’s physical capabilities, although some keyboard work might be difficult for
her. Dr. Mercier noted that she had no real objective findings to warrant any limitations which
were based primarily on a subjective basis. He completed a work-capacity evaluation advising
that appellant could work eight hours a day but limit repetitive movements in her wrists to one to
two hours a day and to lifting a maximum of 25 pounds.
On June 8, 2006 the Office again referred appellant for vocational rehabilitation.
On January 23, 2007 Dr. Lesiak noted that appellant presented that date with questions
about Dr. Mercier’s evaluation. He noted that Dr. Mercier recommended restrictions of no
repetitive motion more than one to two hours per day and no lifting over 25 pounds. Dr. Lesiak
advised that these restrictions were more strict than the March 1999 functional assessment and
that if appellant worked within Dr. Mercier’s parameters, she should remain symptom free.
In a March 1, 2007 report, Mr. Venter indicated that he could not find any jobs
conforming to appellant’s physical limitations with reasonable availability in the central
Nebraska labor market. He recommended that the case be either closed or referred to another
counselor.
At the Office’s request, appellant began vocational rehabilitation with Steven H. Kuhn on
March 19, 2007, who performed a clinical interview and vocational assessment on
March 23, 2007. On March 29, 2007 Mr. Kuhn reviewed appellant’s medical, vocational and
psychosocial factors. He noted that she graduated from college with distinction and had received
additional training while working for the government. However, appellant had not worked for
over 10 years. Given her aptitudes and abilities, it was reasonable to predict that she would be
able to learn new tasks necessary to perform work-related activities. Mr. Kuhn reviewed
Dr. Mercier’s report and the key functional assessment dated March 26, 1999. Due to
appellant’s medical restrictions, she would most likely require a work site modification that
would allow her to modify methods by which tasks were completed. On June 28, 2007
Mr. Kuhn noted that appellant refused to sign the vocational plan presented. In a June 29, 2007
report, he advised that she was vocationally and educationally capable of performing work as a
hostess at $295.20 per week or as a security guard at $372.40 per week, positions which were
reasonably available within her local commuting area. Mr. Kuhn noted that appellant signed the
job placement plan and that placement efforts would begin on July 24, 2007.
By letter dated July 2, 2007, the Office informed appellant that she would be provided 90
days of assistance in finding employment as recommended by Mr. Kuhn.
In an August 8, 2007 report, Mr. Kuhn indicated that from July 24 through August 6,
2007, appellant had contacted seven different employers. He indicated that her statements on
interviews to prospective employers about her compensation claim, work restrictions and
inability to work since 1997 were less than positive. As she did not obtain employment, he
recommended her capacity for work was represented by the position of security guard.

3

The job description for security guard, as listed in the Department of Labor, Dictionary of
Occupational Titles (1988), is listed, as follows:
“Guards industrial or commercial property against fire, theft, vandalism and
illegal entry, performing any combination of the following duties: Patrols,
periodically, buildings and grounds of industrial plant or commercial
establishment, docks, logging camp area or work site. Examines doors, windows
and gates to determine that they are secure. Warns violators of rules infractions,
such as loitering, smoking or carrying forbidden articles and apprehends or expels
miscreants. Inspects equipment and machinery to ascertain if tampering has
occurred. Watches for and reports irregularities, such as fire hazards, leaking
water pipes and security doors left unlocked. Observes departing personnel to
guard against theft of company property. Sounds alarm or calls police or fire
department by telephone in case of fire or presence of unauthorized persons.
Permits authorized persons to enter department by telephone in case of fire or
presence of unauthorized persons. Permits authorized persons to enter property.
May register at watch stations to record time of inspection trips. May record data,
such as property damage, unusual occurrences and malfunctioning of machinery
or equipment, for use of supervisory staff.”
This position required no fingering, climbing, balancing, kneeling or crawling and frequent
reaching and handling. The position required constant lifting of up to 10 pounds and occasional
lifting of up to 20 pounds.
On October 23, 2007 Mr. Kuhn recommended that vocational efforts be closed. He noted
that appellant’s involvement in the vocational plan was limited as reflected by the number of
contacts she made each week and her lack of timeliness following up on the leads provided to
her.
On October 30, 2007 the Office issued a proposed notice of reduction of appellant’s
compensation benefits on the basis that the security guard position was medically and
vocationally suitable and represented her wage-earning capacity.
By letter dated November 27, 2007, appellant objected to the proposal to reduce her
compensation and indicated that she wanted an oral hearing. She contended, that the duties
exceeded her work restrictions and that Mr. Kuhn had provided her with only one lead for a
security job position and she went on that interview. Appellant listed security guard positions at
a local hospital and shopping mall, but advised that they were neither medically nor vocationally
suitable to her. She submitted a position description for the security guard position at the
hospital. This position noted the potential for restraint of patients and required infrequent lifting
of 75 pounds. The director of security at the mall indicated in his security guard position duties
required occasional fingering and that appellant would need to be able to lift 20 pounds.
By decision dated December 19, 2007, the Office reduced appellant’s wage-loss
compensation benefits effective February 23, 2007, finding that she had the capacity to perform
the security guard position.

4

On January 11, 2008 appellant requested, oral hearing indicating that she did not seek a
telephonic hearing.
On a May 14, 2008 Michael Pope indicated that appellant had inquired about a job with
Securitas Security Services on January 7, 2008. Appellant noted significant restrictions in the
use of her right hand because of a medical condition. She was advised that it was standard for
security officers to prepare reports on a daily basis and that it was an essential function of the job
that “the employee write reports and frequently input information into a computer, operate a
radio, operate a motor vehicle, use a flash light, use a radio and operate fire panels, etc.”
Mr. Pope noted that appellant would not be able to perform work at his company without
accommodations.
The record reflects that appellant was represented by counsel at a telephonic hearing held
on May 22, 2008. She testified with regard to what she had been told by her physicians and the
restrictions set in her March 26, 1996 functional capacity evaluation Mr. Venter, the former
vocational counselor appeared and addressed working with appellant in 2000 and in June 2006.
He discussed efforts to obtain voice activated software but, when it did not work out he
considered other types of employment. Mr. Venter stated that there were not a lot of job
opportunities in central Nebraska that appellant could perform and that he never noted a lack of
cooperation on her part. He noted that the Office had directed him to consider security guard
positions, but he was “a little reluctant to recommend work as a security guard for someone with
any degree of disability because there [i]s that risk of confrontation.” Mr. Venter also noted that
the position involved taking notes climbing into the back of trailers to inspect them, which was
beyond appellant’s abilities.
By decision dated August 7, 2008, the Office hearing representative affirmed the
December 19, 2007 wage-earning capacity determination.
LEGAL PRECEDENT
An injured employee who is either unable to return to the position held at the time of
injury or unable to earn equivalent wages, but who is not totally disabled for all gainful
employment, is entitled to compensation computed on loss of wage-earning capacity.2 Under
section 8115(a) of the Federal Employees’ Compensation Act, wage-earning capacity is
determined by the actual wages received by an employee if the earnings fairly and reasonably
represent his or he wage-earning capacity.3 If the actual earnings do not fairly and reasonably
represent his or her wage-earning capacity or if the employee has no actual wages, the wageearning capacity is determined with due regard to the nature of the injury, the degree of physical
impairment, the employee’s usual employment, age, qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect wageearning capacity in his or her disabled condition.4
2

20 C.F.R. §§ 10.402, 10.403; see Alfred R. Hafer, 46 ECAB 553, 556 (1995).

3

5 U.S.C. § 8115(a).

4

Id.; Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

5

When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position, listed in the Department of Labor, Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service.5 Finally, application of the
principles set forth in Albert C. Shadrick,6 will result in the percentage of the employee’s loss of
wage-earning capacity.7
The Office must initially determine appellant’s medical condition and work restrictions
before selecting an appropriate position that reflects her vocational wage-earning capacity. The
Board has stated that the medical evidence upon which it relies must provide a detailed
description of appellant’s condition.8 Accordingly, the Board has held that a wage-earning
capacity determination must be based on a reasonably current medical evaluation.9
ANALYSIS
The Office accepted appellant’s claim for bilateral carpal tunnel syndrome. Although
appellant initially returned to work she stopped work in April 1997 and was placed on the
periodic rolls in receipt of compensation for total disability. She received vocational evaluation
assistance from Mr. Venter in 2000 and 2006 and from Mr. Kuhn in 2007. Mr. Kuhn found that
appellant had the physical capacity to work as a security guard. Based on his report and the
medical evidence of record, the Office determined that appellant was capable of performing the
duties of a security guard and reduced her on December 19, 2007, finding that she had a 34
percent wage-earning capacity in the constructed position.
The Board finds that appellant’s wage-earning capacity is represented by the position of
security guard.
Appellant contends that the selected position was not reasonably available as the
rehabilitation counselor only identified one opening for a security guard. The Board has
previously noted that where there is probative evidence of record regarding reasonable
availability this evidence will not be contradicted by evidence as to lack of current referrals for
the selected position.10

5

James M. Frasher, 53 ECAB 794 (2002).

6

5 ECAB 376 (1953).

7

Samuel J. Russo, 28 ECAB 43 (1976).

8

William H. Woods, 51 ECAB 619 (2000).

9

John D. Jackson, 55 ECAB 465 (2004).

10

Carla Letcher, 46 ECAB 452 (1995).

6

On May 22, 2006 Dr. Mercier, the second opinion physician, completed a work-capacity
evaluation advising that appellant could work eight hours a day and should limit repetitive
movements in her wrists to one to two hours a day and lifting to a minimum of 25 pounds.
Dr. Lesiak, appellant’s treating physician, agreed on June 23, 2007 that if appellant worked
within Dr. Mercier’s limitations, she should remain symptom free. Mr. Kuhn evaluated the
position of security guard and determined that, pursuant to the Department of Labor, Dictionary
of Occupational Titles, it was vocationally suitable to her work limitations. The physical
demands of the position included light strength; no climbing, balancing, stooping, kneeling,
crouching, crawling or fingering; and frequent reaching and handling. These activities are all
within appellant’s work restrictions.
Appellant contends that the security guard position description utilized by the Office was
from the 1988 Department of Labor, Dictionary of Occupational Titles and over 20 years old.
The Board finds that appellant’s contention that the Department of Labor, Dictionary of
Occupational Titles is out dated is not persuasive and disregards the medical evidence from
Dr. Mercier and Dr. Lesiak, who both opined that she was not totally disabled but had the
capacity for work within defined restrictions. The evidence pertaining to the security guard
position at her local hospital or mall is not directly relevant to the duties she was found capable
of performing in the constructed position, which were listed as light. Similarly, the note from
Securitas Security Services that appellant could not perform a security guard position for that
company is not persuasive evidence of her inability to perform the duties of the constructed
position. Mr. Pope indicated that appellant could not work in this position based on her
representation as to the use of her hands. His opinion is not based on the medical evidence from
Dr. Mercier and Dr. Lesiak but on appellant’s own representations of her capabilities. The Board
has held that the mere fact that appellant is not able to secure a job in the selected position does
not establish that the work is not available or medically suitable.11
Appellant raised several contentions with regard to the March 26, 1999 functional
assessment. The Board notes that this assessment was followed by Dr. Mercier’s examination of
May 22, 2006. Appellant’s attending physician, Dr. Lesiak also noted that if she worked within
Dr. Mercier’s restrictions, she should remain symptom free. The medical evidence clearly
establishes her capacity to perform the duties of the selected position.
The Board does note that Mr. Venter, appellant’s initial vocational counselor, was unable
to find work in her local commuting area. He opinion in a March 1, 2007 report, that appellant
was “too severely disabled” and recommended either closing the case or referring the case to a
different counselor. As noted, however, her work capacity is a medical question and was
supported by the physicians of record. Mr. Venter’s opinion is not that of a physician as defined
under the Act.12 At the hearing, Mr. Venter indicated that he did not believe that a security guard
position was a safe position for a disabled person. The Board notes that appellant was restricted
to eight hours a day with limited repetitive movement in her wrists and no lifting to 25 pounds.
No physician advised that she remains “severely” disabled. In his January 24, 2001 report,
Mr. Venter indicated that this was a “very difficult case where the injured worker virtually
11

See Karen L. Lonon-Jones, 50 ECAB 293 (1999).

12

See James Robinson, Jr., 53 ECAB 417 (2002).

7

refused any of my assistance and sought work minimally on her terms.” He subsequently
contradicted himself at the hearing when he indicated that appellant had been cooperative with
the job search. Mr. Venter’s opinion on her capacity for work is of diminished weight. The
Board gives greater weight to the opinion of Mr. Kuhn that appellant was employable as a
security guard.
Appellant contends that the Office found that she could not work as a retail clerk in a
jewelry store due to her carpal tunnel syndrome in 2000. Her contention that she remains
disabled since that time must be supported by probative medical evidence. Appellant did not
provide any report from an attending physician to establish her disability for one security guard
position.
Appellant’s attacks on the professional integrity of Mr. Kuhn and Office hearing
representative are not supported by any evidence of bias.13 Appellant argued that in discussing
the physical requirements of the security guard position, the hearing representative noted that the
position required no fingering but later stated that it required frequent fingering. However, when
comparing the hearing representative’s decision to the job requirements that he was discussing, it
is clear that the job description as listed by Mr. Kuhn noted no fingering.14
The Office considered the proper factors, such as availability of suitable employment and
appellant’s physical limitations, usual employment, age and employment qualifications, in
determining that the security guard position represented her wage-earning capacity. The
evidence of record establishes that appellant had the requisite physical ability, skill and
experience to perform the duties and that the position is reasonably available within the general
labor market of her commuting area. The Office properly determined that the position of
security guard reflected her wage-earning capacity and applied the Shadrick15 formula, to reduce
her compensation as of December 31, 2007.
CONCLUSION
The Board finds that the Office met its burden of proof to reduce appellant’s
compensation benefits based on her capacity to earn wages in the constructed position of security
guard.

13

Appellant noted that she did not perform a telephonic hearing. She was afforded a hearing under section 8124
at which she was represented by counsel and actively participated. The Office retains complete discretion in setting
the time and place of the hearing. See 20 C.F.R. § 10.617(a).
14

The hearing representative stated that the position would require, no climbing, balancing, stooping, kneeling,
crouching, crawling or fingering and would require frequent reaching and fingering. The job description actually
listed no climbing, balancing, stooping, kneeling, crouching, crawling or fingering and frequent reaching and
handling.
15

Supra note 7.

8

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 7, 2008 and December 19, 2007 are affirmed.
Issued: September 28, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

